*398ON MOTION FOR REHEARING.
Counsel for Mayhew, in a motion for rehearing, contend, among other things, that this Court erred in holding, in answer to Certified Question No. 2, that the evidence was sufficient, prima facie, to show that Mayhew was doing business in Parker County at the time he contracted to haul the combine for McFarland, within Exception No. 24, Article 1995, Revised Civil Statutes of 1925. This contention is based on the ground that there was no testimony in the record on the question as to whether Mayhew was doing business in Parker County on September 16, 1938, the date this suit was originally filed in that county, and that any testimony on the question of whether Mayhew was doing business in Parker County prior to that date is immaterial.
It wil-1 be noted that Exception No. 24 refers to suits arising from damages or loss to any property, etc., by reason of its transportation by one or more common carriers in this State. It is provided that such suits may be brought where a common carrier either does business or has an agent. If connecting carriers are involved, the suit may be brought against any one or more of them, in any county where either does business or has an agent. It will also be noted that the statute fails to directly define whether the venue will depend upon the carrier’s status of doing business or having an agent at the time a contract of transportation is made, or whether it will depend upon such status at the time a suit is filed. The statute uses the present tense and therefore, in our opinion, refers to the status of the defendant as of the time the suit is filed' and not as of the time of the transportation of the freight or other commodity, or of the making of the contract therefor.
However, upon proof of the status of the defendant as a common carrier in such county as it existed at the time of the making of the contract of transportation, there would arise a presumption of the continued existence of such status for a reasonable time in the absence of evidence to the contrary. 17 Tex. Jur. 255; Northern Texas Traction Co. v. Smith, 225 S. W. 1013, par. 13; 20 Amer. Jur. 205. Corpus Juris announces the rule as follows:
“Proof of the existence at a particular time of a fact of a continuous nature gives rise to- an inference, within logical limits, that it exists at a subsequent time.” 22 C. J. 86.
*399Such a presumption has been employed to establish the continued existence of a corporation, of the relation of principal and agent, and of a particular occupation or business, and the like. Id. 87. Ño evidence to the contrary was offered by the defendant, and consequently proof that he was doing business as a common carrier in the county in question only a short time prior to the filing of the suit was sufficient to raise a prima facie presumption of his doing business as a common carrier in said county at the time the suit was filed.
We have carefully considered the questions presented in the motion for rehearing, and said motion is hereby overruled.
Opinion delivered July 23, 1941.
(The opinion of the Court of Civil Appeals, in compliance with this opinion of the Supreme Court, appears in 154 S. W. (2d) 214, — Ed.)